Citation Nr: 0920818	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial extraschedular evaluation in excess 
of 10 percent for residuals of laryngeal cancer, from May 1, 
2006.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 
1971.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2008, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  (It is noted parenthetically 
that that the Board by the same July 2008 decision found the 
reduction in the rating for the residuals of laryngeal cancer 
from 100 percent to 10 percent, effective from May 1, 2006, 
to be proper, and that not more than a 10 percent initial 
schedular evaluation was for assignment for such disability 
from May 1, 2006.)  Through its July 2008 remand, the Board 
directed the AMC to undertake certain development, and 
following the AMC's attempts to complete the requested 
actions, the case has been returned to the Board for further 
review.  

In a November 2008 memorandum from the Director of the VA's 
Compensation and Pension Service it is indicated that medical 
records show that the Veteran was receiving treatment for 
hypothyroidism, although it was unclear whether it existed 
prior to the onset of his laryngeal cancer or developed 
following surgery and radiation therapy.  The Director 
further noted that such issue should be addressed, and 
inasmuch as it is not now before the Board for review, it is 
referred to the RO for initial development and adjudication.  


FINDING OF FACT

Since May 2006, an exceptional or unusual disability picture 
with such related factors as a resulting marked interference 
with employment is shown to be associated with the veteran's 
service-connected residuals of laryngeal cancer, warranting 
the assignment of a 10 percent extraschedular evaluation in 
addition to the 10 percent schedular rating already in 
effect.


CONCLUSION OF LAW

From May 1, 2006, to the present, the criteria for the 
assignment of a 20 percent rating, but none greater, for 
residuals of laryngeal cancer have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.10 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in July 2008 so that initial development and 
adjudication could be undertaken with respect to the 
reasonably raised claim of extraschedular entitlement to an 
initial rating for residuals of laryngeal cancer.  Pursuant 
to that remand, the Veteran was to be furnished notice 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
of the information and evidence needed to substantiate his 
claim for an extraschedular rating, and although an attempt 
was made to provide that notice, what was actually provided 
was notice for the assignment of a total rating based on 
individual unemployability on an extraschedular basis.  Were 
this case to be denied, that error might require further 
remand for corrective action.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  But, as the correct extraschedular 
criteria of 38 C.F.R. § 3.321(b) were provided to the Veteran 
in a statement of the case of May 2006 and the Veteran has 
not claimed prejudice, and inasmuch as the Board herein 
grants an extraschedular rating, it is in the veteran's best 
interests to proceed to an adjudication of the merits of the 
claim presented.  

Notice is also taken that the other actions sought by the 
Board through its recent remand were accomplished to the 
extent possible.  The AMC through September 2008 
correspondence from the VA's RO in Huntington, West Virginia, 
requested that the Veteran submit additional evidence in 
support of his claim for extraschedular consideration, to 
which he failed to respond.  Referral of the extraschedular 
matter was thereafter made to the Director of VA's 
Compensation and Pension Service, who responded by way of a 
November 2008 memorandum, denying the veteran's claim for an 
extraschedular rating. 

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that he or she should submit all 
pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the Veteran to substantiate and complete his claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the appellant was provided to him through the VCAA 
letters and/or various decisional documents prepared by VA, 
including the statement of the case of May 2006.  The 
appellant was thereby notified, among other things, of the 
Court's holding in Dingess/Hartman.

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (i.e., 
the RO) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Here, full VCAA notice was furnished to the 
veteran-appellant long after the RO's initial decision(s) as 
to the veteran's claim for an initial extraschedular rating 
for residuals of his laryngeal cancer, in contravention of 
Pelegrini.  However, notice of the pertinent regulation, 
38 C.F.R. § 3.321(b), was furnished to the Veteran by letter 
mailed in November 2008 and subsequent to such notice, the RO 
re-adjudicated the Veteran's claim, as demonstrated by the 
March 2009 Supplemental Statement of the Case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing a fully 
compliant VCAA notification and re-adjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541- 42 (2006) (Mayfield III); (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II).  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which mandates a greater degree of 
specificity for notice of the information and evidence 
necessary to substantiate a claim for an increased rating.  
However, since the claim on appeal is a downstream issue from 
that of service connection, Vazquez notice is not required.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess, 19 Vet. App. 
at 473, 491.  Moreover, the Veteran's claim for a higher 
schedular rating was denied by the Board in July 2008; the 
only question that remains on appeal is whether an 
extraschedular rating is warranted.  The Board remanded this 
question to provide the Veteran an opportunity to present 
evidence in support of an extraschedular rating.  After he 
failed to do so, the Chief Benefits Director determined that 
an extraschedular rating was not warranted.   

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes various examination and 
treatment records compiled by VA and non-VA sources, 
including the reports of multiple VA medical examinations, 
statements from attending medical personnel, and a statement 
from an attendant.  Findings from those VA medical 
evaluations and the other evidence on file are sufficiently 
detailed and comprehensive in scope so as to permit the Board 
to address the question of whether an extraschedular rating 
is warranted and the Veteran does not contend otherwise.  
Moreover, on remand, the Veteran was contacted in writing by 
VA and he was asked to furnish any additional evidence from 
any current or former employer or co-worker attesting to the 
degree of work-related impairment due exclusively to his 
residuals of laryngeal cancer, to which he failed to respond.  
Under these circumstances, there is no further duty to 
assist, to include providing an examination or medical 
opinion.  To that end, the Board may proceed to adjudicate 
the merits of the claim without further remand as to that 
matter.

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Merits of the Claim

Disability ratings are intended to compensate impairment in 
earnings capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate DCs identify the various 
disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.

Service connection for laryngeal cancer was granted by RO 
action in November 2003.  At that time, a 100 percent 
schedular evaluation was assigned under DC 6819, from April 
2003, and reduced to 30 percent, effective from January 2004.  
RO action in July 2004 resulted in an increase in the 
schedular evaluation assigned to 100 percent from January 1, 
2004.  The RO in November 2005 proposed to reduce the 100 
percent rating to 10 percent and such reduction was 
implemented by the RO's rating decision of January 2006, 
effective from May 1, 2006.  The Board by its July 2008 
decision affirmed the RO's reduction in rating to 10 percent 
as of May 1, 2006, and its assignment of a schedular 
evaluation of not more than 10 percent from the same date.  

The question herein presented for review is whether an 
extraschedular rating in excess of 10 percent is warranted at 
any time from May 1, 2006, to the present, for the residuals 
of the veteran's laryngeal cancer.  See Fenderson v. West, 12 
Vet. App. (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of time 
based on the facts found.)  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

As indicated in the Board's prior remand, the evidence of 
record depicts an exceptional or unusual disability picture 
regarding the veteran's residuals of laryngeal cancer so as 
to render impractical the application of the rating schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The evidence 
supportive of the assignment of an extraschedular evaluation 
is found in the 2005 and 2006 reports from an attending VA 
clinician who determined that the effects of the veteran's 
laryngeal cancer precluded him on a permanent basis from 
continuing in his prior job as a land surveyor.  The basis of 
that preclusion was noted to be the veteran's inability to 
tolerate temperature extremes or exceptionally dusty 
environments.  These reports are bolstered somewhat by the 
report submitted in April 2006 from a retired nurse's 
assistant who cared for the Veteran when he had active throat 
cancer, noting that he was bothered by mucus buildup and 
dysphagia and unable to withstand extensive heat or exertion.  

The evidence in support of an extraschedular evaluation is 
not contradicted by any other lay or medical evidence 
showing, or even suggesting, that the Veteran retains the 
ability to engage in past work activity as a land surveyor.  
It is noted that the Director of the VA's Compensation and 
Pension Service has determined that he would not authorize 
the assignment of an extraschedular rating in this instance, 
based on medical evidence indicating mild residuals and the 
absence of a work or educational history.  However, the 
record reflects that the Veteran received a high school 
diploma and a certificate of completion of a technical school 
course in heavy equipment operation and he has set forth a 
history of 20 years of work as a land surveyor, to include 
that communicated when he was treated at a VA facility in 
August 2006.  While it is regrettable that the Veteran did 
not respond to the AMC's request on remand for further 
information regarding his work history, it is nevertheless 
concluded by the Board that the record reasonably supports 
the assignment of an extraschedular rating of 10 percent, but 
none greater, for the veteran's laryngeal cancer on the basis 
of a marked interference with employment.  The Board is 
cognizant that it does not have the authority to decide 
whether to assign an extraschedular rating in the first 
instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996) citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
However, pursuant to the Board's remand, the question at hand 
was referred to the VA Chief Benefits Director in accordance 
with 38 C.F.R. § 3.321(b)(1) and the claim for an 
extraschedular rating was denied.  As such, the Board can 
adjudicate the matter.  

In view of the foregoing, the Board finds that a 10 percent 
increase in the Veteran's rating residuals of laryngeal 
cancer is warranted.  Thus, including both schedular and 
extraschedular evaluations, a 20 percent rating, but none 
greater, is for assignment from May 1, 2008. 







ORDER

An evaluation of 20 percent, but none greater, based on both 
schedular (10 percent) and extraschedular (10 percent) 
criteria, is granted for the period from May 1, 2006, subject 
to those provisions governing the payment of monetary 
benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


